                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION



IN RE:                                                      CASE NO. 20-50775

WISCONSIN APPLE LLC
     DEBTOR1
                                                            CHAPTER 11

                                                            JUDGE JOHN W. KOLWE

      NOTICE OF HEARING ON MOTION FOR INTERIM AND FINAL ORDERS: (A)
     PROHIBITING UTILITIES FROM ALTERING, REFUSING, OR DISCONTINUING
    SERVICES TO, OR DISCRIMINATING AGAINST, THE DEBTOR ON ACCOUNT OF
      PREPETITION AMOUNTS DUE, AND (B) ESTABLISHING PROCEDURES FOR
             DETERMINING REQUESTS FOR ADEQUATE ASSURANCE

        PLEASE TAKE NOTICE that the Motion for Interim and Final Orders: (A) Prohibiting
Utilities from Altering, Refusing, or Discontinuing Services to, or Discriminating Against, the
Debtor on Account of Prepetition Amounts Due, and (B) Establishing Procedures for Determining
Requests for Adequate Assurance [Dkt. # 39] (the “Motion”) has been filed by Heller, Draper &
Horn, LLC. The Motion is on file and available for review at the Office of the Clerk of Court of
the United States Bankruptcy Court at the address set forth below, or may be obtained via the
Court’s website at www.lawb.uscourts.gov, or upon written request to undersigned counsel.

        PLEASE TAKE FURTHER NOTICE that the hearings on the Motion will be held on
November 10, 2020 at 10:00 a.m. Central Time before the Honorable Chief Judge John W. Kolwe,
John M. Shaw, United States Courthouse, Western District of Louisiana, 800 Lafayette Street, 3rd
Floor, Courtroom 5, Lafayette, Louisiana 70501, and take further notice that due to the General
Order 2020-3, Order Establishing Protocols for Court Operations During the Covid-19 Public
Health Emergency, the hearing on this matter will be conducted telephonically and the dial-in
instructions are as follows:

            1. https://teleconference.uc.att.com/ecm/
            2. Login as Guest
            3. Put in Dial-in #: 877-411-9748
            4. Enter access code 2239270
            5. Follow instructions and continue
            ***Please make sure to enter the third set of numbers on the screen once you have joined
            the call.

1
    3909 Ambassador Caffery Parkway, Lafayette, LA 70503. EIN xx-xx3622.

{00374435-1}                                          1


     20-50775 - #42 File 10/27/20 Enter 10/27/20 19:15:01 Main Document Pg 1 of 3
         6. If you are asked for a security code, please use 5722

        PLEASE TAKE FURTHER NOTICE that any interested party having an objection,
opposition or response to the Motion must file a written objection, opposition or response with the
Clerk of Court, United States Bankruptcy Court, Western District of Louisiana no later than
November 6, 2020 and must serve a copy on the undersigned attorneys by that date. If an
opposition, objection or response is not timely filed and served as set forth in the previous sentence,
the Court may grant the relief requested without hearing.

Dated: October 23, 2020.

Respectfully submitted,

/s/ Douglas S. Draper
Douglas S. Draper, LA Bar No. 5073
Heller, Draper & Horn, L.L.C.
650 Poydras Street, Suite 2500
New Orleans, Louisiana 70130-6175
Telephone: 504-299-3300
Fax: 504-299-3399
Proposed Counsel for the Debtor


                                 CERTIFICATE OF SERVICE

       I, Douglas S. Draper, hereby certify that I caused the above and foregoing Notice of
Hearing to be served through this Bankruptcy Court’s electronic notifying system upon the
following:

      Greta M. Brouphy gbrouphy@hellerdraper.com
      Jeffrey M. Burmaster jburmaster@kingjurgens.com
      Robert J. Burvant rburvant@kingjurgens.com, shendrix@kingjurgens.com
      Michael A. Crawford mike.crawford@taylorporter.com,
       elise.aycock@taylorporter.com
      Douglas S. Draper ddraper@hellerdraper.com, lcollins@hellerdraper.com
      Gail Bowen McCulloch gail.mcculloch@usdoj.gov
      Office of U. S. Trustee Gail.Mcculloch@usdoj.gov




{00374435-1}                                      2


  20-50775 - #42 File 10/27/20 Enter 10/27/20 19:15:01 Main Document Pg 2 of 3
October 23, 2020                    /s/ Douglas S. Draper
                                    Douglas S. Draper, LA Bar No. 5073
                                    Heller, Draper & Horn, L.L.C.
                                    650 Poydras Street, Suite 2500
                                    New Orleans, LA 70130-6103
                                    Office: 504 299-3300/Fax: 504 299-3399
                                    E-mail: ddraper@hellerdraper.com

                                    Proposed Counsel for the Debtor




{00374435-1}                           3


  20-50775 - #42 File 10/27/20 Enter 10/27/20 19:15:01 Main Document Pg 3 of 3
